Citation Nr: 0508588	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  00-14 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
inflammatory arthritis, to include rheumatoid arthritis and 
gout.

2.  Entitlement to an increased evaluation rating for 
headaches, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1987.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
the Department of Veterans Affairs (VA) Regional office in 
Detroit, Michigan (RO).

The issue involving of entitlement to service connection for 
inflammatory arthritis is addressed in the Remand portion of 
the decision below and is remanded to the RO via the Appeals 
Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The RO denied service connection for inflammatory 
arthritis June 1988.  The veteran was notified of this 
decision that same month but did not file an appeal. 

2.  Private medical records dated subsequent to June 1988 
reveal that the veteran is diagnosed with inflammatory 
arthritis.  

3.  The evidence received since the June 1988 rating decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

4.  The veteran's service-connected headache disability is 
manifested by complaints of daily headache including 
prolonged severe headache occurring approximately once per 
week.  


CONCLUSIONS OF LAW

1.  Evidence received since the June 1988 RO rating decision 
denying service connection for inflammatory arthritis is new 
and material, and the veteran's claim for service connection 
for inflammatory arthritis is reopened.  38 U.S.C.A. § 7104 
(West 1991); 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  


2.  The criteria for a 30 percent rating, but no more, for 
headaches, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice with respect to his attempt to reopen his claim for 
service connection for inflammatory arthritis and his claim 
for an increased rating for service-connected headaches in a 
letter dated May 2004.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the veteran's claim for headaches and the veteran 
has been afforded a VA examination.  Thus, VA's duty to 
assist has been fulfilled. 

VA ordinarily has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  The VCAA 
also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
However, the issue regarding inflammatory arthritis 
involves whether a previously denied claim may be 
reopened.  Under such circumstances, VA's duty to assist 
the veteran in the development of this claim is not 
triggered unless and until the claim is reopened.  See 
38 U.S.C.A. § 5103A.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

II.  Reopening of the Claim

In the June 1999 rating decision currently on appeal, the RO 
found that new and material evidence had not been submitted 
to warrant the reopening of the veteran's claim for service 
connection for inflammatory arthritis.  However, in a June 
2003 Supplemental Statement of the Case, the RO determined 
that the veteran's claim was reopened, and then denied the 
claim on the merits.  The Board still must adjudicate the 
issue of whether the veteran has submitted new and material 
evidence to reopen his claim for service connection 
inflammatory arthritis.  The fact that the RO may have 
determined that new and material evidence was presented, and 
reopened the claim on that basis, is not binding on the 
Board's determination of the question of whether new and 
material evidence has been submitted.  Barnett v. Brown, 8 
Vet. App. 1 (1995).  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The regulation regarding new and material evidence was 
recently amended.  See 38 C.F.R. § 3.156(a) (2004).  This 
amendment to 38 C.F.R. § 3.156(a) applies only to claims to 
reopen a finally decided claim received on or after August 
29, 2001.  The veteran's request to reopen his claim for 
entitlement to service connection for an eye disorder was 
filed in March 1999, which is prior to that date.  Therefore, 
the amended regulation does not apply.

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim.  See Evans, 9 Vet. App. at 285.  

In this case, the RO denied entitlement to service connection 
for inflammatory arthritis in June 1988 and notified the 
veteran of the that same month.  The veteran did not appeal 
the RO decision and it became final.  38 U.S.C.A. § 4005(c) 
(West 1982); 38 U.S.C.A. § 7105(c) (West 2002).   

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004).  Moreover, in the case of arthritis, service 
connection may be granted if such disease is manifested in 
service, or manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

The matter under consideration in this case is whether the 
veteran incurred inflammatory arthritis during active service 
or within the first year after his separation from service.  
In order for the veteran's claim to be reopened, evidence 
must have been presented, or secured, since the June 1988 RO 
rating decision on the merits which is relevant to, and 
probative of, this matter under consideration.

In this case, the evidence or record at the time of the June 
1988 RO rating decision includes the veteran's service 
medical records, medical treatment records dated in the first 
year subsequent to service, and a January 1988 VA examination 
report.  The evidence of record at the time did not 
specifically show a diagnosis of inflammatory arthritis, 
although diagnoses of arthritis were made in the service 
medical records and the private medical records.  

In this case, the evidence submitted since the June 1988 RO 
decision that refers to the veteran's arthritis includes 
private and VA medical treatment records which show current 
diagnoses of inflammatory arthritis, including rheumatoid 
arthritis and gout.  The Board concludes that this evidence 
is new because it was not before the RO when it denied 
service connection in June 1988.  This evidence is also 
"material" because it contains medical records showing that 
the veteran has a current diagnosis of the disability he is 
claiming entitlement to service connection for, something 
that was missing at the time of the 1988 RO rating decision.  
The evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.

The Board also notes that new and material evidence can be 
evidence which provides a more complete picture of the 
circumstances involving a claim even if the evidence is 
unlikely to alter the ultimate resolution of the claim.  
Hodge v. West, 155 F.3d 1356 (1998). 

Accordingly, the additional evidence received since the June 
1988 RO rating decision is new and material and provides the 
required evidentiary basis to reopen the veteran's claim.  
The veteran's claim for entitlement to service connection for 
inflammatory arthritis is reopened.  

III.  Increased Evaluation for Headaches

Service connection for chronic headaches was granted by 
rating action dated June 1988, and a 10 percent disability 
evaluation was assigned.  The veteran asserts his service-
connected headache disability has increased in severity and 
that he warrants a disability evaluation in excess of the 
presently assigned 10 percent.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2004).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

A July 1998 VA medical treatment record indicates that the 
veteran was prescribed medication to treat migraine type 
headaches.  However, the narrative of the treatment records 
indicated that the veteran's complaint was for joint pain.  
An August 1999 VA treatment record reveals that the veteran 
had complaints of sinus and headache pain.  

In December 1999, a VA examination of the veteran was 
conducted.  The veteran reported having two types of 
headaches.  He reported having headaches with visual 
disturbance and "flashing lights" which lasted for 
approximately 30 minutes and occurred approximately 4 times a 
year.  The veteran also reported having daily throbbing 
headaches in the region of his temples with pain of 4 to 5 on 
a scale of 1 to 10 with 10 indicating the highest level of 
pain.  The veteran also reported that approximately once a 
week the pain reached a 10 and that he had to treat the 
headache by rest in a dark room.  The examining physician 
noted that the veteran had been prescribed amitriptyline to 
treat the headaches.  The diagnosis was mixed type headaches.  

The veteran's service-connected headache disability is 
currently evaluated as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100.  This 
rating contemplates headaches with characteristic prostrating 
attacks averaging one in 2 months over the last several 
months.  The next higher rating of 30 percent contemplates 
headaches with characteristic prostrating attacks occurring 
on an average of once a month over last several months.  A 50 
percent rating, the highest rating assignable under this 
diagnostic code, contemplates headaches with very frequent 
completely prostrating and prolonged attacks that are 
productive of severe economic inadaptability.  38 C.F.R. Part 
4, §4.124a, Diagnostic Code 8100.   

The evidence of record more nearly approximates the 30 
percent disability evaluation for the disability picture 
presented by the veteran's service-connected headaches.  The 
evidence shows that the veteran had reports having a headache 
approximately once a week which causes a pain level of 10 and 
results in him having to rest in a dark room.  Clearly, this 
is a prostrating attack and the veteran is prescribed 
medication for his headaches.  As such, the veteran's 
headache disability picture more nearly approximates the 
criteria contemplated for a 30 percent disability evaluation.  
However, the preponderance of the evidence is against a 
rating in excess of 30 percent.  The evidence of record does 
not show that the veteran's attacks are prolonged or 
productive of severe economic inadaptability.  Specifically, 
the large volume of medical evidence of record reveals that 
the veteran's primary disabilities are his orthopedic 
disabilities.  While the veteran is prescribed medication for 
his headaches, there are no treatment records showing any 
continuing treatment or follow-up for the service-connected 
headaches.  As such a rating in excess of 30 percent is not 
warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of a disability 
evaluation in excess of 30 percent, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for inflammatory 
arthritis, to include rheumatoid arthritis and gout, is 
reopened; to this extent only the claim is allowed.

An increased rating of no more than 30 percent is granted for 
headaches, subject to the law and regulations governing the 
payment of monetary awards.  


REMAND

The veteran claims entitlement to service connection for 
inflammatory arthritis, to include rheumatoid arthritis and 
gout.  The service medical records show that the veteran was 
involved in a motor vehicle accident during service and that 
he incurred multiple orthopedic injuries as a result of this 
accident.  Many of the resultant disabilities have been 
service-connected.  However, review of the veteran's 
separation examination medical history reveals that the 
examining physician noted that the veteran had recurrent 
multiple joint arthritis, which was separate from the injury 
induced traumatic arthritis.  Moreover, medical records 
dating within months of separation show diagnoses of 
arthritis and elevated uric acid levels.  

At the time of the 1988 RO rating decision there was no 
medical diagnosis of record which stated that the veteran had 
inflammatory arthritis.  However, subsequent to 1988, there 
are private and VA medical records which show that the 
veteran has a current diagnosis or rheumatoid arthritis.  In 
December 1999, a VA examining physician indicated an opinion 
that the veteran's rheumatoid arthritis was not related to 
the in-service motor vehicle accident.  This medical opinion 
is inadequate and completely ignores the issue at hand.  The 
question is whether the recurrent multiple joint arthritis 
noted at separation from service and within months after 
service is related to, or the same disease as, the currently 
diagnosed rheumatoid arthritis.  Therefore, another VA 
examination should be conducted.  

The Court has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is remanded for the following 
development:

1.  The veteran should be accorded the 
appropriate VA examination for 
inflammatory arthritis to include 
rheumatoid arthritis and gout.  The 
report of examination should include a 
detailed account of all manifestations of 
inflammatory arthritis found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner 
is requested to review the medical 
evidence of record with attention to the 
veteran's separation examination report 
and the medical treatment records dated 
within a year from the veteran's 
separation from service in August 1987.  
The examiner must provide an opinion as 
to whether any current rheumatoid 
arthritis is related to the veteran's 
military service, to include whether it 
is the same disease as the recurrent 
multiple joint arthritis noted at 
separation from service and within months 
after service.  The claims folder must be 
made available and reviewed by the 
examiner in conjunction with the 
examination and complete rationale for 
all conclusions reached should be 
provided.  If the examiner cannot provide 
the opinions requested without resort to 
speculation, then the report should so 
state.

2.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2004).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  Following the above, the RO should 
readjudicate the veteran's claim.  If any 
benefit on appeal remains denied, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


